                 2:19-cr-00889-BM                  Date Filed 11/05/19       Entry Number 18           Page 1 of 1


AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)


                                                               Return
Case No.:                              Date and time warrant executed:        Copy of warrant and inventory left with:
    2:19-cr-889                                f /J5{t\_       1~COtiM.
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




              f;_t-(.ODolC
               o~----\.




                                                             Certification


       I declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designated judge.




                                                                                    Ex4 't;ting o/J}cer •~ture
                                                               ~!.,\~        <5~~~e.J;-<--C                1
                                                                                      Printed name and title
                                                                                                               74
